\AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 25, 2009 REGISTRATION NO. 333-155205 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO.6 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SAHARA MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 74-2820999 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 81 Greene Street, 4th Floor
